O’CONNELL, J.
This is an action to recover damages for the conversion of plaintiffs’ chickens. Plaintiffs appeal from a judgment of involuntary nonsuit.
Plaintiffs executed and delivered to defendant a chattel mortgage covering a flock of chickens owned by them. Plaintiffs contend that the chattel mortgage was invalid; that defendant refused to release the mortgage; that as a result plaintiffs were unable to obtain feed on credit and were forced to sell their chickens.
It is plaintiff’s theory that defendant’s conduct which resulted in forcing plaintiffs to sell their chickens constituted a conversion.
The mere assertion of an unfounded lien does not constitute a conversion. Richstein v. Roesch, 71 S D 451, 25 NW2d 558, 169 ALR 98 (1946) is closely in point. See also, Eestatement (Second), Torts §224 (1965).
The judgment is affirmed.